      Case 2:17-cv-10721-JTM-JVM Document 373-2 Filed 04/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                          Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                             Section H
                                                       Judge Jane Triche Milazzo
         Plaintiffs,
                                                       Division 1
 v.                                                    Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


                                   NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that Defendant Graymond Martin, through undersigned counsel,

has filed a Motion to Strike Plaintiff’s Filing, or, in the Alternative, to Seal Confidential Portions

of the Filing. Pursuant to Local Civil Rule 7.2, Mr. Martin will submit this Motion for decision on

May 5, 2021 at 9:30 a.m., or as soon thereafter as the Court’s docket permits, before the Honorable

Jane Triche Milazzo, United States District Court for the Eastern District of Louisiana, 500

Poydras Street, New Orleans, Louisiana 70130.




                                                  1
Case 2:17-cv-10721-JTM-JVM Document 373-2 Filed 04/15/21 Page 2 of 2




                                     Respectfully submitted,

                                      /s/ Matthew J. Paul
                                     Richard C. Stanley, 8487
                                     W. Raley Alford, III, 27354
                                     Matthew J. Paul, 37004
                                     Patrick M. Bollman, 38674
                                     STANLEY, REUTER, ROSS, THORNTON
                                      & ALFORD, LLC
                                     909 Poydras Street, Suite 2500
                                     New Orleans, Louisiana 70112
                                     Telephone: (504) 523-1580
                                     Facsimile: (504) 524-0069

                                     Counsel for Graymond Martin




                                 2
